Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 1 of 27 Page ID #:549




                       Exhibit 1
                       Part 2 of 5
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 2 of 27 Page ID #:550
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 3 of 27 Page ID #:551
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 4 of 27 Page ID #:552
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 5 of 27 Page ID #:553
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 6 of 27 Page ID #:554
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 7 of 27 Page ID #:555
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 8 of 27 Page ID #:556
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 9 of 27 Page ID #:557
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 10 of 27 Page ID
                                  #:558
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 11 of 27 Page ID
                                  #:559
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 12 of 27 Page ID
                                  #:560
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 13 of 27 Page ID
                                  #:561
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 14 of 27 Page ID
                                  #:562
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 15 of 27 Page ID
                                  #:563
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 16 of 27 Page ID
                                  #:564
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 17 of 27 Page ID
                                  #:565
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 18 of 27 Page ID
                                  #:566
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 19 of 27 Page ID
                                  #:567
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 20 of 27 Page ID
                                  #:568
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 21 of 27 Page ID
                                  #:569
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 22 of 27 Page ID
                                  #:570
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 23 of 27 Page ID
                                  #:571
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 24 of 27 Page ID
                                  #:572
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 25 of 27 Page ID
                                  #:573
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 26 of 27 Page ID
                                  #:574
Case 8:20-cv-00124-DOC-JDE Document 87-2 Filed 07/12/21 Page 27 of 27 Page ID
                                  #:575
